DETAILED ACTION
Applicants response and amendments (filed on 08/15/2021) to the office action dated 02/16/2021 are entered and considered. Claims 2-6, 8, 13, 16-20, 22, and 27 have been cancelled. Claims 1, 7, 9, 10, 12, 14, 15, 21, 23-26, and 28 have been amended. Claims 1, 7, 9-12, 14-15, 21, 23-26, and 28 are currently under consideration on the merits.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objections to the drawings have been withdrawn due to the submission of amended drawings. The objections to the specification have been withdrawn due to amendments to the specification. The rejections under 35 U.S.C §112(b) are maintained. The rejections under 35 U.S.C. 103 have been modified to address the newly amended claims (see response to arguments below).

Claim Rejections - 35 USC § 112 (Rejection Maintained)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 24 recite that the glucose-containing sauce comprises a glucose solution having a glucose concentration of from about 25% to 75% by volume. The recitation of a concentration in the form of a percentage by volume is indefinite as it is not clear what the percentage is meant to indicate. Furthermore, the specification does not define what is meant by a concentration stated as a percentage by volume. For purposes of examination, a concentration stated as a percentage by volume is taken to mean weight/volume stated as a percentage (i.e. 5g/100mL is a 5% solution).  
Claim 11 is indefinite due to its dependency on claim 10.

Claim Rejections - 35 USC § 103 (New grounds for rejection necessitated by claim amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine (2016) US 9408874 (hereinafter referred to as "Pettine") in view of Deschepper et al. Stem Cells. 2013 Mar;31(3):526-35. (hereinafter referred to as Deschepper et al), Munir et al. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al), and Cox et al. J Bone Joint Surg Br. 2011 Apr;93(4):517-24 (hereinafter referred to Cox et al).
	Regarding claims 1 and 15- Pettine teaches a method of treating discogenic pain using a composition of processed bone marrow (Abstract). Pettine discloses that bone marrow aspirate and bone marrow concentrate are known to contain mesenchymal stem cells (Page 1, column 2 lines 36-38). Page 3-columns 5 and 6, lines 27-67 and 1-14, respectively). Pettine teaches that bone marrow concentrate is mixed with a pre-mixture comprising an aqueous anticoagulant solution, a dextrose solution, and phosphate buffered saline (Claim 1; Abstract; Column 3, lines 25-40). Lastly, Pettine teaches that bone marrow is obtained from autologous sources (i.e. autogenously) (Abstract).

	However, Pettine fails to teach wherein the bone marrow concentrate and mesenchymal stem cells are passed through one or more autologous cancellous bone plugs, wherein the bone marrow concentrate is filtered through a micro filter that is effective in removing bone debris, aggregates, particulates, and/or non-cellular contaminants prior to mixing the bone marrow concentrate with a premixture (creating a 1st mixture), bathing said first mixture for a period of time in a glucose-containing sauce to form a second mixture, and administering a therapeutically effective amount of the second mixture to a patient suffering from autoimmune disease, acute traumatic soft tissue orthopedic injuries, or elevated liver enzymes from alcohol (claims 1 and 15). 
Cox et al discloses a method of harvesting mesenchymal stem cells using a reamer-irrigator-aspirator (Abstract). Cox et al teaches that MSCs are scarce in iliac crest bone marrow aspirate and that the expense and time it takes to culture these cells has led researchers to look for alternative sites to harvest MSCs (Abstract). Cox et al teaches that alternate methods for increasing the yield of MSCs includes collagenase digestion of trabecular bone, which can release a large number of MSCs (Introduction, paragraph 03). However, the use of bacterially derived collagenase, and the comparatively lengthy procedure that digestion entails, has hampered the approval of such methods (Introduction, paragraph 03). To circumvent the need for collagenase digestion, Cox et al teaches that the solution used to irrigate long bones with a reamer-irrigation-aspirator can be passed through a filter Abstract; Introduction, paragraph 03-04). This indicates that the flushing of cancellous bone tissue results in the release of additional mesenchymal stem cells.
Cell survival post-transplantation is a known limitation of mesenchymal stem cell therapy. Deschepper et al investigated the possible causes for the death of MSCs post-transplantation. They teach that glucose, and not oxygen, was required for MSC survival in near-anoxic conditions (thought to mimic in vivo conditions) (Abstract; Introduction, paragraph 02; Glucose enhanced in vivo hMSC survival in 3D constructs, paragraph 02). Importantly, Deschepper et al teaches that increased glucose concentrations led to stable levels of ATP during culture at near-anoxia (Results- Abrupt and cell-driven ischemia, but not by sustained near-anoxia affected hMSC viability, second paragraph; See also Fig. 2b) and prolonged MSC survival post-transplantation in vivo (Glucose enhanced in vivo hMSC survival in 3D constructs, paragraph 02). Deschepper et al teaches the culture (i.e. bathing) of mesenchymal stem cells in glucose-containing media (Methods, hMSC viability under sustained near-anoxia in either the presence or absence of glucose). 
Munir et al reviews methods of treating autoimmune diseases with MSCs. Munir et al teaches that a single intraperitoneal infusion of adipocyte-derived MSCs at the time of Crohn’s disease (an autoimmune disease) onset significantly reduced disease severity (Chron’s disease, paragraph 01). Furthermore, Munir et al teaches that similar findings were obtained following the systemic administration (i.e. intravenous) of bone-marrow-derived MSCs (Chron’s disease, paragraph 01).

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treatment using processed bone marrow (containing MSCs), or the composition of bone marrow/mesenchymal stem cells, disclosed by Pettine to .

Claims 1, 7, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine (2016) US 9408874 (hereinafter referred to as "Pettine") in view of Deschepper et al. Stem Cells. 2013 Mar;31(3):526-35. (hereinafter referred to as Deschepper et al), Munir et al. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al), and Cox et al. J Bone Joint Surg Br. 2011 Apr;93(4):517-24 (hereinafter referred to Cox et al) as applied to claims 1 and 15 above, and further in view of US20170239392A1. Amit Prakash Govil (2017) (hereinafter referred to as the 392 publication).
The teachings of Pettine, Deschepper et al, Munir et al, and Cox et al regarding the limitations of claims 1 and 15 have been discussed previously.
However, they fail to teach wherein the size of the micro filter is 18uM (claims 7 and 21).
The 392 publication teaches that bone marrow can be filtered to remove undesired components such as cell fragments, cell membrane molecules, or other molecules which could stimulate an immune response (Specification, paragraph 0081). The 392 publication teaches that the filtration of bone marrow can be achieved using any suitable filtration technique such as forcing bone marrow through polypropylene filters (Figure 3; Paragraph 0081 and 0082). While the 392 publication gives examples of the size of polypropylene filters as 10µm and 30µm (Paragraph 0081 and 0082) it is understood that the filter size can range from at least 10µm to 30µm (i.e. 18µM) depending on what components the user wants to filter out.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treatment using processed bone marrow (containing MSCs), or the composition of mesenchymal stem cells, made obvious by Pettine, Deschepper et al, Munir et al, and Cox et al to include preparing the therapeutic composition by filtering the bone marrow concentrate through a filter ranging from 10µm-30µm in size. One of ordinary skill in the art would have been motivated to do so in order to remove undesired components such as cell fragments, cell membrane molecules, or other molecules which could stimulate an immune response, as taught by the 392 publication (Paragraph 0081). One of ordinary skill in the art would have a reasonable .
Claims 1, 7, 9, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine (2016) US 9408874 (hereinafter referred to as "Pettine") in view of Deschepper et al. Stem Cells. 2013 Mar;31(3):526-35. (hereinafter referred to as Deschepper et al), Munir et al. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al), and Cox et al. J Bone Joint Surg Br. 2011 Apr;93(4):517-24 (hereinafter referred to Cox et al) and US20170239392A1. Amit Prakash Govil (2017) (hereinafter referred to as the 392 publication) as applied to claims 1, 7, 15, and 21 above, and further in view of Yan et al. Sci Rep. 2016;6:28915 (hereinafter referred to as Yan et al).
The teachings of Pettine, Deschepper et al, Munir et al, Cox et al, and the 392 publication regarding the limitations of claims 1, 7, 15, and 21 have been discussed previously.
However, they fail to teach wherein the autoimmune disease is selected from Parkinson’s disease, Multiple Sclerosis, Fibromyalgia, and Rheumatoid arthritis (claims 9 and 23).
Yan et al teaches that rheumatoid arthritis is a chronic inflammatory disease that primarily affects the joints, causing articular destruction and associated pain, stiffness, and synovitis (Introduction, paragraph 01). Yan et al further teaches that transplantation of MSCs reduced disease severity in a mouse model of rheumatoid arthritis (Abstract; Introduction, paragraphs 04-05; Discussion, paragraphs 01-02). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treatment using processed bone marrow (containing MSCs) made obvious by Pettine, Deschepper et al, Munir et al, Cox et al, and the 392 publication to include administering the composition for the treatment of rheumatoid arthritis. One of ordinary skill would be motivated to do so in order to treat rheumatoid arthritis, as taught by Yan et al. One of ordinary skill in the art would have a reasonable expectation of success as Yan et al teaches that . 
Claims 1, 7, 9-12, 14-15, 21, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pettine (2016) US 9408874 (hereinafter referred to as "Pettine") in view of Deschepper et al. Stem Cells. 2013 Mar;31(3):526-35. (hereinafter referred to as Deschepper et al), Munir et al. Stem Cells Dev. 2015 Sep 15; 24(18):2091-100 (hereinafter referred to as Munir et al), and Cox et al. J Bone Joint Surg Br. 2011 Apr;93(4):517-24 (hereinafter referred to Cox et al) and US20170239392A1. Amit Prakash Govil (2017) (hereinafter referred to as the 392 publication) and Yan et al. Sci Rep. 2016;6:28915 (hereinafter referred to as Yan et al) as applied to claims 1, 7, 9, 15, 21, and 23 above, and further in view of Growth Medium recipe. Michigan State University. College of Natural Science (July 2018) (hereinafter referred to as the growth medium recipe).
The teachings of Pettine, Deschepper et al, Munir et al, Cox et al, the 392 publication, and Yan et al regarding the limitations of claims 1, 7, 9, 15, 21, and 23 have been discussed previously.
	However, they fail to teach wherein the glucose-containing sauce comprises a glucose solution having a glucose concentration from about 25% to about 75% by volume (claims 10 and 24) and includes glucose dissolved or suspended or emulsified in an aqueous medium, or in a mixture of an aqueous medium and one or more other art-recognized suitable media (claims 11 and 25).
	As stated in the 112(b) rejection above, the examiner takes percentage by volume to mean weight by volume written as a percentage (i.e. 5g/100mL =5% solution). Furthermore, the claims recite that the glucose-containing sauce is comprised of a glucose solution having a concentration from 25% to 75%, meaning that a concentrated solution of glucose (i.e. a stock solution) was added to another solution (i.e. the sauce), resulting in a final glucose concentration lower than that the stock solution. 
The growth medium recipe teaches dissolving 125g of glucose in 250mL total volume of water to make a 50% aqueous solution of glucose. The glucose solution is then filtered and a small volume is 

    PNG
    media_image1.png
    137
    559
    media_image1.png
    Greyscale

prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include preparing the glucose containing sauce by employing a concentrated glucose solution in aqueous medium. One of ordinary skill in the art would have been motivated to do so as water is an appropriate solvent for glucose and the use of concentrated stock solutions can limit the preparation time and improve accuracy with which lower concentrations are made. One of ordinary skill in the art would have a reasonable expectation of success as glucose is soluble in water and the use of concentrated stock solutions were well known and their use routine in the art, as demonstrated by the growth medium recipe.
	Regarding claims 12 and 26- Deschepper et al further teaches that mesenchymal stem cells were cultured in a glucose-containing medium (i.e. sauce) for up to 21 days (Methods- hMSC viability under sustained near-anoxia in either the presence or absence of glucose; See also Fig.2). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include bathing mesenchymal stem cells in a glucose sauce for longer than one minute. One of ordinary skill in the art would have been motivated to do so as Deschepper et al teaches that mesenchymal stem cells need glucose for survival in near-anoxic culture conditions (Abstract). Additionally, Deschepper et al teaches that increased glucose promoted MSC survival in vivo. Therefore, one of ordinary skill in the art would have a reasonable expectation of success that bathing MSCs in a glucose containing sauce for more than one minute would maintain cell viability prior to their administration and may improve cell viability post-transplantation. 
	Regarding claims 14 and 28- In addition to teaching that MSC transplantation reduced arthritis severity, Yan et al further teaches that the MSCs were administered by intraperitoneal (i.e. systemic) injection (Methods, transplantation of MSCs and AAV injection).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include administering the cells by intravenous injection. One of .

Response to Arguments
Applicant's arguments filed 08/15/21 have been fully considered but they are not persuasive. The examiner had modified claim rejections to address the newly added claim amendments. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record.

Claim Rejections under 35 U.S.C. §112 (b)
	Regarding claims 10, 11, and 24- Applicants argue that a concentration by volume can be expressed either as a percent by mass, percent by volume or molar concentration. Applicants state that percent by mass was used in the instant application and is expressed by the ratio of the volume of the solute to the total volume of solution multiplied by 100 (Page 14, last paragraph of remarks filed 08/15/21). Applicant disagrees with examiners interpretation that a concentration expressed as a percentage by volume means weight divided by volume stated as a percentage (w/v *100), as this is the SI unit for mass concentration, not concentration by volume as is common in the art.
	The examiner respectfully disagrees. The instant disclosure fails to teach how percentage by solution was calculated. Additionally, it is common practice in biological research to prepare mediums and buffers by calculating the percent solution as the weight of the solute divided by the volume of the 

    PNG
    media_image1.png
    137
    559
    media_image1.png
    Greyscale

The art explicitly demonstrates that a 50% glucose solution was produced by mixing 125g of glucose with a total volume of 250mL. Furthermore, even if the percentage by volume was calculated as percent by mass, the claims would still be indefinite as there is no way to determine the final glucose concentration. For example, if 25mL of a 20% glucose solution was added to 75mL of water to make a 25% glucose solution (according to applicants calculations), the final glucose concentration would be 6.25%. However, if 25mL of a 50% glucose solution was added to 75mL of water, which would still be a 25% glucose solution according to applicant’s calculations, then the final concentration of glucose would be 12.5%. As such, without knowing the concentration of glucose found in the solute (for percentage by mass) one of ordinary skill would not be able to determine the metes and bounds of the limitation “wherein the glucose-containing sauce comprises a glucose solution having a glucose concentration from about 25% to about 75% by volume.”

Claim Rejections under 35 U.S.C. § 103
	Regarding claims 1-3, 5, 8-9, 12-17, 19, 22-23, and 26-28- The applicants argue that claims 1 and 15, as amended, recite a combination of elements that are not found in any of the cited references either alone or in combination (Page 16, 2nd paragraph). More specifically, applicants state that applicants have discovered passing a patient’s aspirated bone marrow and mesenchymal stem cells 
	In response, the examiner would like to point out that claim 1 is directed to a method of treatment by the administration of a composition of mesenchymal stem cells/bone marrow aspirate concentrate that was prepared according to a specific method.  The steps of preparing the composition are product-by-process limitations and are not required to perform the method of treatment, but to produce the composition employed in the method of treatment. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113.
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ composition differs, and if so to what extent, from the teachings in the prior art. Instead, the office must rely on the teachings of the art when making such determinations. The instant specification fails to demonstrate which steps, if any, in the preparation of MSCs/bone marrow aspirate result in a structural change. Additionally, applicants fail to demonstrate why such a structural change would not be present in the combination of Pettine, Deschepper et al, and Munir et al. Pettine et al teaches a method of preparing bone marrow aspirate concentrate using a method similar to product-by-process limitations presented in the claims. Additionally, Deschepper et al teaches that the addition of glucose promotes MSC survival. The combination of Pettine et al and Deschepper et al make obvious a composition that is indistinguishable from the instant application as discussed on pages 6-10 of the non-final office action dated 02/16/21. Munir et al teaches that MSCs (found in bone marrow aspirate concentrate) can be administered to treat autoimmune disease. As such, the combination of Pettine et al, Deschepper et al, and Munir et al teach a product that is indistinguishable from that instantly claimed, as well as the administration of that composition. 

	The applicants have amended claims 1 and 15 to include additional limitations which have been addressed in the modified claim rejection above.
	Regarding claims 4 and 18- Applicants argue that Cox et al teaches away from the claimed invention because they state that MSCs are scarce in the iliac crest bone marrow and have turned to reaming of long bones in search of higher stem cell concentrations (Page 17 of remarks). Applicants argue that iliac crest contains a significant concentration of MSCs, but other contributors have not figured out how to harvest them while the applicants have (Page 17 of remarks). 
	The examiner respectfully disagrees. Cox et al teaches the number of MSCs found in the iliac crest are limited and so it would be beneficial to find additional sources of MSCs. They teach that trabecular bone (i.e. cancellous bone) is known to contain a large number of MSCs that can be released by collagenase digestion, but that bacterially derived collagenase and the lengthy procedure for digestion has hampered the approval of such methods (Introduction, paragraph 03 of Cox et al). To circumvent the need for collagenase digestion, Cox et al teaches that the solution used to irrigate long bones with a reamer-irrigator-aspirator, which passes through a filter containing bone fragments, was found to be an abundant source of MSCs (Abstract; Introduction, paragraph 03-04 of Cox et al). As such, the teachings of Cox et al suggests that passing a solution through bone fragments could enrich for MSCs. Cox et al DOES NOT indicate that MSCs are unable to be harvested from the iliac crest or that that cells obtained from the iliac crest are not useful for therapy. Furthermore, applicants appear to agree with the scarcity of MSCs found in the iliac crest bone marrow aspirate because they have similarly sought to enrich bone marrow aspirate for MSCs (Page 16, second paragraph; Page 17, second paragraph of remarks filed 08/15/21).
Regarding claims 10-11 and 24-25- Applicants argue these claims are non-obvious for the same reason as above. These arguments have been addressed above and in the modified claim rejections. 
 

Conclusion
Status of the claims
Claims 1, 7, 9-12, 14-15, 21, 23-26, and 28 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635